DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the Amendment filed on 10/20/20. Claims 1-19 have been cancelled. Claim 20 ha been amended. Claims 21-39 have been newly added. Claims 20-39 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claim 20-39 are rejected under 35 U.S.C. 103 as being unpatentable over Oz et al. (2016/00098670) in view of Perez (2018/0174093) and further in view of Kelly et al. (2020/0184437).
As per claims 20 and 34, Oz discloses a system comprising: a CPU, a computer readable memory and a computer readable storage medium (See Oz, Paragraphs 0132; 0142); program instructions to determine a location of a user (See Oz, Paragraphs 0005-0006):
program instructions to determine a nearest autonomous vehicle to the location of the consumer (See Oz, Paragraphs 0005-0006; 0112-0113; 0117);
program instructions to deploy the nearest autonomous vehicle to the location of the consumer (See Oz, Paragraphs 0005-0006; 0112-0113; 0117);

wherein the program instructions are stored on the computer readable storage medium for execution by the CPU via the computer readable memory (See Oz, Paragraphs 0005-0006; 0112-0113; 0117); program instructions to calculate a cost for the merchandise taken from the autonomous vehicle by the consumer (See Oz, Paragraphs 0004-0006; 0112-0113; 0117).
Oz does not explicitly disclose program instructions to provide a receipt to the consumer for the merchandise taken from the autonomous vehicle by the consumer.
However, Perez teaches program instructions to provide a receipt to the consumer for the merchandise taken from the autonomous vehicle by the consumer (See Perez, Paragraph 0064). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have included the feature of Perez within the teaching of Oz with the motivation of monitoring the location of one or more available service providers comprises: querying a database of item data corresponding to a plurality of items to identify characteristics of the at least one item; querying a database of available service providers based at least in part on a portion of the item data for the at least one item to identify one or more service providers qualified to perform the requested service involving the at least one item; and monitoring the location of one or more available service providers qualified to perform the requested service involving the at least one item. Moreover, in certain embodiments, the requested service comprises transporting the at least one item to an alternative intended destination (See Perez, Paragraph 0013).
In addition, Oz and Perez disclose all of the limitations above. The combination of Oz and Perez does not explicitly disclose “ the computer readable storage storing a set of program instructions for execution by the CPU via the computer readable memory, the set of program 
However, Kelly teaches “ the computer readable storage storing a set of program instructions for execution by the CPU via the computer readable memory, the set of program instructions comprising”: program instructions to determine a nearest autonomous “or” “teleoperated” vehicle “from a plurality of vehicles”, to the location of the “user” based at least in part on an estimated time of arrival at the location of the user”(See Kelly, Fig.36B; Fig.38; Paragraphs 0170; 0241; 0248; 0273; 0290; 0350); program instructions to deploy said vehicle to the location of the user (See Kelly, Paragraphs 0273; 0277; 0290); program instructions to determine which merchandise has been taken from “said” vehicle by the consumer user (See Kelly, Paragraphs 0269; 0277); program instructions to calculate a cost for the merchandise taken from “said” vehicle by the user (See Kelly, Paragraphs 0102; 0238; 0253; Claim 7); and program instructions to provide a receipt to the consumer user for the merchandise taken from “said” vehicle by the user”(See Kelly, Paragraphs 0018-0019; 0188; 0197; 0213).


As per claim 21, Oz in view of Perez and Kelly discloses the system wherein the set of program instructions further comprises: program instructions, in response to receiving a single user request to a computing device linked to the user, to assign and deploy said vehicle to the location of the user (See Kelly, Paragraphs 0095; 0226; 0232; 0249; 0255); and program instructions, in response to receiving the single user request to the computing device linked to the user, to track, using one or more sensors, whether an item of the merchandise has been taken from said vehicle by the user (See Kelly, Paragraphs 0255-0257).

As per claim 22, Oz in view of Perez and Kelly discloses the system wherein the set of program instructions further comprises: program instructions, in response to receiving a single user request to a computing device linked to the user, to assign and deploy said vehicle to the location of the user (See Kelly, Paragraphs 0095; 0226; 0232; 0249; 0255); program instructions, in response to receiving the single user request to the computing device linked to the user, to perform one or more of following steps: to unlock a compartment of said vehicle with the merchandise, or to open a compartment of said vehicle with the merchandise (See Kelly, Fig.35; Fig.36B; Paragraphs 0241; 0248; 0360).



As per claim 24, Oz in view of Perez and Kelly discloses the system wherein the set of program instructions further comprises: program instructions, in response to receiving a first user request to a computing device linked to the user, to assign and deploy said vehicle to the location of the user, program instructions to receive a second user request to unlock or open a compartment of said vehicle with the merchandise, program instructions, in response to receiving the second user request, to perform one or more of the following steps: to unlock the compartment with merchandise, or to open the compartment with merchandise (See Kelly, Paragraphs 0310;  0352; 0360).

As per claim 25, Oz in view of Perez and Kelly discloses the system wherein the set of program instructions further comprises: program instructions to determine that the user has finished taking the merchandise from said vehicle  (See Kelly, Paragraphs 0269; 0272-0273; 0277); program instructions, after determining that the user has finished taking the merchandise from said vehicle, closing a compartment of said vehicle that used to contain the merchandise (See Kelly, Paragraphs 0269; 0272-0273; 0277).



As per claim 27, Oz in view of Perez and Kelly discloses the system wherein said vehicle comprises a plurality of sensors that includes one or more of: a camera, an RFID sensor, an infrared sensor, a weight sensor, a motion sensor, a proximity sensor, a lidar, or a radar; and
wherein the set of program instructions further comprises program instructions to track whether an item of the merchandise has been taken from said vehicle by the user using a combination of different type of sensors from the plurality of sensors based at least in part on an image, detected tag, weight, or size of the item (See Kelly, Paragraphs 0144; 0167). 

As per claim 28, Oz in view of Perez and Kelly discloses the system wherein said vehicle comprises a plurality of sensors that includes an RFID sensor (See Kelly, Paragraphs 0206; 0255); and wherein the set of program instructions further comprises program instructions to determine whether an item is a part of the merchandise based at least in part on determining whether the item has been left in said vehicle by the user based at least in part on detecting an RFID tag of the item within said vehicle (See Kelly, Paragraphs 0206; 0255; 0257; 0277).

As per claim 29, Oz in view of Perez and Kelly discloses the system wherein said vehicle comprises a plurality of sensors that includes one or more of: a camera, an RFID sensor, an 

As per claim 30, Oz in view of Perez and Kelly discloses the system wherein said vehicle comprises a plurality of sensors that includes one or more of: a camera, an RFID sensor, an infrared sensor, a weight sensor, a touch sensor, a lidar, or a radar (See Kelly, Paragraphs 0144; 0167) ; and wherein the set of program instructions further comprises: program instructions to detect, by a first sensor, of the plurality of sensors, a removal of a first item from said vehicle, program instructions to detect, by a second sensor of the plurality of sensors, a removal of a second item different from the first item from said vehicle, and program instructions to determine that the removed first item and the removed second item are the same item of the merchandise despite detecting, by the second sensor of the plurality of sensors, the removal of the second item different from the first item from said vehicle.

As per claim 31, Oz in view of Perez and Kelly discloses the system wherein said vehicle comprises a plurality of sensors that includes one or more of: a camera, an RFID sensor, an infrared sensor, a weight sensor, a touch sensor, a lidar, or a radar (See Kelly, Paragraphs 0144; 0167); and wherein the set of program instructions further comprises: program instructions to detect, by a first sensor, of the plurality of sensors, a removal of a first item from said vehicle, program instructions to detect, by a second sensor of the plurality of sensors, no removal of the first item 

As per claim 32, Oz in view of Perez and Kelly discloses the system wherein said vehicle comprises a plurality of sensors that includes one or more of: a camera, an RFID sensor, an infrared sensor, a weight sensor, a touch sensor, a lidar, or a radar (See Kelly, Paragraphs 0144; 0167); and wherein a first sensor of the plurality of sensors is a camera; wherein said vehicle comprises one or more racks on which the merchandise is placed and which has embedded one or more visual cues for the camera; wherein the set of program instructions further comprises: program instructions to detect, by the first sensor of the plurality of sensors, a removal of a first item from said vehicle, program instructions to detect, by a second sensor of the plurality of sensors, no removal of the first item from said vehicle or a removal of a second item different from the first item, and program instructions to determine, based on the first sensor being the camera and the camera relying on the one or more visual cues of the one or more racks, that the first item and not the second item of the merchandise was removed from said vehicle despite: detecting, by the second sensor of the plurality of sensors, no removal of the first item from said vehicle, or detecting, by the second sensor of the plurality of sensors, the removal of the second item different from the first item from said vehicle.

As per claim 33, Oz in view of Perez and Kelly discloses the system wherein said vehicle comprises a plurality of sensors that includes one or more of: a camera, an RFID sensor, an infrared sensor, a weight sensor, a touch sensor, a lidar, or a radar, to track whether an item of the merchandise has been taken from said vehicle by the user(See Kelly, Paragraphs 0144; 0167); wherein at least 

Claims 35-39 recite the same limitations as to claims 21, 24, 26-27 and 29, are therefore rejected for the same reasons given supra, and incorporated herein.

Response to Arguments
Applicant’s arguments filed on 10/20/20 with respect to claims 20-39 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
At pages 1-4 of the response filed on 10/20/20, Applicant’s argues the followings:
Oz has no need and in fact, fails to describe determining which merchandise has been taken from an autonomous or teleoperated vehicle by a user, as featured in amended Claim 20. The Office Action’s cited paragraphs describe techniques for tracking a shipment of a package to the target vehicle of a customer and remotely unlocking the vehicle using virtual keys for the delivery of the purchased packages to the target vehicle. (Oz, par. [0027], [0028], [0033]). However, these features of Oz fail to describe determining which merchandise has been taken from an autonomous or teleoperated vehicle by a user, as featured in amended Claim 20.

Perez is not explicitly relied on by the Office Action for this feature of Claim 20 and fails to teach or suggest determining which merchandise has been taken from an autonomous or 

Claim 34 is directed to a computer implemented method comprising steps, which analogous to the program instructions recited in Claim 20. Therefore, Claim 34 is patentable over the art of record at least for the same reasons as Claim 20. Applicant respectfully requests withdrawal of the rejections of Claim 34.

 The pending claims not discussed so far, Claims 21-33 and 35-39 are dependent claims that depend on the independent claims that are discussed above. Because each of the dependent claims includes the limitations of claims upon which the dependent claims depend, the dependent claims are patentable for at least those reasons that the claims, upon which the dependent claims depend on, are patentable. Applicant respectfully requests withdrawal of the rejections with respect to the dependent claims and further requests allowance of the dependent claims.

In response, all of the limitations which Applicant disputes as missing in the applied references, including the features newly added in the 10/20/20 amendment, have been fully addressed by the Examiner as either being fully disclosed or obvious in view of the collective teachings of Perez, Oz and/or Kelly based on the logic and sound scientific reasoning of one ordinarily skilled in the art at the time of the invention, as detailed in the remarks and explanations given in the preceding sections of the present Office Action and in the prior Office Action, and incorporated herein. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ871 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANEL FRENEL whose telephone number is (571)272-6769.  The examiner can normally be reached on M-F 9:00AM-7:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VANEL FRENEL/Primary Examiner, Art Unit 3687